DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 26 February 2021 has been entered.

Allowable Subject Matter
The indicated allowability of claims 5 and 8-18 is withdrawn in view of the newly discovered references: Horrigan et al. (US 2004/0073751), Jacob et al. (Memory Systems), Walker (US 2015/0081980), and Manne et al. (US 2014/0181413).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshayedi et al. (US 2010/0202239).
In regards to claims 1 and 21, Moshayedi teaches an apparatus comprising:
power state determination circuitry to determine a power state of a processing circuit (“The flash configuration block is read to determine the state of the last power cycle.”, paragraph 0045); and
control circuitry to issue a control signal relating to an item of data stored in a first storage circuitry (“When the primary power source is interrupted, a backup power source supplied sufficient temporary power to the DIMM so that the controller can transfer data from the volatile memory into the non-volatile memory before power from the backup power source is depleted.”, paragraph 0004), 
wherein, conditional on the power state of the processing circuit being a predetermined state, the control circuitry issues a further control signal to a second storage circuitry to indicate whether the item of data is to be retained by the second storage circuitry (“When the primary power source is interrupted, a backup power source supplied sufficient temporary power to the DIMM so that the controller can transfer data from the volatile memory into the non-volatile memory before power from the backup power source is depleted.”, paragraph 0004; “Module 100 enters the ERASE state and: … if the ERASE register is asserted, erases the flash memory modules”, paragraph 0052; Figure 4 shows how any path to the erase state ultimately comes from the power up state without going through the power down state and that NVDIMM_PG=0 leads the states to the power down state.  Therefore, the erase state is conditional on the power up state.).
In regards to claim 2, Moshayedi further teaches that values of the power state include two or more of: normal (“The IDLE state is the normal operating state when the system power is applied.”, paragraph 0046), wait for interrupt, retention, powerdown (POWER DOWN state, paragraph 0048), and cluster powerdown.
In regards to claim 3, Moshayedi further teaches that the control signal corresponds with an operation to remove the item of data from the first storage circuitry (“When the primary power source is interrupted, a backup power source supplied sufficient temporary power to the DIMM so that the controller can transfer data from the volatile memory into the non-volatile memory before power from the backup power source is depleted.”, paragraph 0004); and
the first storage circuitry and the second storage circuitry are private to the processing circuit (Figure 1 shows how both DRAM 120 and flash memory 130 are part of DIMM 100).
In regards to claim 4, Moshayedi further teaches that the further control signal indicates that the item of data is to be retained by the second storage circuitry (“During normal operation the DIMM is powered by a primary power source.”); and
the predetermined state is normal, wait for interrupt or retention (“During normal operation the DIMM is powered by a primary power source.”).
In regards to claim 20, Moshayedi further teaches that the power state is an intended power state (“In another aspect, a method includes: detecting a power failure of a primary power source of a volatile memory comprising a plurality of memory portions each of which has a normal operating state and a lower-power state”, paragraph 0006).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi et al. (US 2010/0202239) in view of Vinod et al. (US 2016/0283380).
In regards to claim 6, Moshayedi further teaches that the first storage circuitry is the second storage circuitry, which is private to the processing circuit (See figure 1; The Examiner notes that since the first storage circuitry is the second storage circuitry, nothing prevent the further control signal from being the control signal).
Moshayedi fails to teach that the control signal corresponds with a response to a snoop operation issued from a further processing circuit, to access the item of data from the first storage circuitry.  Vinod teaches that the control signal corresponds with a response to a snoop operation issued from a further processing circuit, to access the item of data from the first storage circuitry (paragraph 0035) in order to access the memory location of which a cache has a local copy (paragraph 0035).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moshayedi with Vinod such that the control signal corresponds with a response to a snoop operation issued from a further processing circuit, to access the item of data from the first storage circuitry in order to access the memory location of which a cache has a local copy (id.).
In regards to claim 7, Moshayedi further teaches that the further control signal indicates that the item of data is not to be retained by the second storage circuitry (“When the primary power source is interrupted, a backup power source supplied sufficient temporary power to the DIMM so that the controller can transfer data from the volatile memory into the non-volatile memory before power from the backup power source is depleted.”, paragraph 0004); and
the predetermined state is powerdown or cluster powerdown (“The POWER DOWN state handles the power down operation to prevent memory module 100 from restarting prematurely if system power is still available.”, paragraph 0048).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi et al. (US 2010/0202239) in view of Haghighi et al. (US 2016/0054933).
In regards to claim 19, Moshayedi teaches claim 1.  Moshayedi fails to teach that the first storage circuitry and the second storage circuitry form a cache hierarchy; and
the second storage circuitry is at a higher level of the cache hierarchy than the first storage circuitry.
Haghighi teaches that the first storage circuitry and the second storage circuitry form a cache hierarchy (“As described below in reference to FIG. 3a, in various embodiments, the apparatus 200 may be configured to treat the plurality of storage mediums as a cache or cache hierarchy.”, paragraph 0059); and
the second storage circuitry is at a higher level of the cache hierarchy than the first storage circuitry (“As described below in reference to FIG. 3a, in various embodiments, the apparatus 200 may be configured to treat the plurality of storage mediums as a cache or cache hierarchy.”, paragraph 0059)
in order to provide mechanisms and structures for detecting if a piece of data is within a cache level (paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moshayedi with Haghighi such that the first storage circuitry and the second storage circuitry form a cache hierarchy; and
the second storage circuitry is at a higher level of the cache hierarchy than the first storage circuitry
in order to provide mechanisms and structures for detecting if a piece of data is within a cache level (id.).

Claims 1-4, 6, 9, 11, 12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horrigan et al. (US 2004/0073751) in view of Jacob et al. (Memory Systems).
In regards to claims 1 and 21, Horrigan teaches an apparatus comprising:
power state determination circuitry to determine a power state of a processing circuit (“Processor 50 requests, in response to either user input, system status information, or otherwise, to enter the C3 state, also within the G0 operating state. Processor 50 selects(320) a different G0 state. In this example, the C3 state.”, paragraph 0019); and
control circuitry to issue a control signal relating to an item of data stored in a first storage circuitry (“Then the L1 cache is flushed (540).”, paragraph 0022), 
wherein, conditional on the power state of the processing circuit being a predetermined state, the control circuitry issues a further control signal to a second storage circuitry to indicate whether data is to be retained by the second storage circuitry (“FIG. 3 illustrates a staged L2 cache flush in conjunction with a processor transition. … Processor 50 then signals cache controller 60 to flush (330) a first portion of the L2 cache.”, paragraph 0019).
Horrigan fails to teach that data to be retained by the second storage circuitry includes the item of data.  Jacob teaches that data to be retained by the second storage circuitry includes the item of data (“An inclusive relationship between two fundamental units is one in which every cached item found in one of the units has a copy found in the other.”, page 71, paragraph 3) in order to “simplify the coherence mechanism” (page 244, paragraph 7, bullet 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horrigan with Jacob such that data to be retained by the second storage circuitry includes the item of data in order to “simplify the coherence mechanism” (id.).
In regards to claim 2, Horrigan further teaches that values of the power state include two or more of: normal (“In the C0 power state, the processor executes.”, paragraph 0043), wait for interrupt (“Once the processor complex has been placed into the C2 power state, any interrupt (IRQ or reset) will bring the processor complex out of the C2 power state.”, paragraph 0050), retention (“The C3 state puts the designated processor and system into a power state where the processor's cache context is maintained, but it is not required to snoop bus master or MP CPU accesses to memory.”, paragraph 0052), powerdown, and cluster powerdown.
In regards to claim 3, Horrigan further teaches that the control signal corresponds with an operation to remove the item of data from the first storage circuitry (“Then the L1 cache is flushed (540).”, paragraph 0022).
Jacob further teaches that the first storage circuitry and the second storage circuitry are private to the processing circuit (“In such a case, each core has its own 
In regards to claim 4, Horrigan further teaches that the further control signal indicates that the item of data is to be retained by the second storage circuitry (“Once the transition is complete, the entire L2 cache is enabled (480).”, paragraph 0021); and
the predetermined state is normal, wait for interrupt or retention (“In the C0 power state, the processor executes.”, paragraph 0043).
In regards to claim 6, Horrigan further teaches that the control signal corresponds with a response to a snoop operation issued from a further processing circuit, to access the item of data from the first storage circuitry (“The processor complex is able to snoop bus master or MP CPU accesses to memory while in the C2 state.”, paragraph 0050).
Jacob further teaches that the first storage circuitry is the second storage circuitry, which is private to the processing circuit (“In such a case, each core has its own private cache hierarchy.”, page 246, paragraph 1) because it is a simple strategy (page 246, paragraph 1).
In regards to claim 9, Horrigan further teaches that the further control signal indicates that the item of data is not to be retained by the second storage circuitry (“Processor 50 selects(320) a different G0 state. In this example, the C3 state. Processor 50 then signals cache controller 60 to flush (330) a first portion of the L2 cache.”, paragraph 0019); and
the predetermined state is wait for interrupt or retention (“The C3 state puts the designated processor and system into a power state where the processor's cache 
In regards to claim 11, Horrigan further teaches that the predetermined state is wait for interrupt or retention (“Processor 50 selects(320) a different G0 state. In this example, the C3 state.”, paragraph 0019); and
the value of the further control signal indicates whether or not the item of data is to be retained by the second storage circuitry in further dependence on how long the processing circuit has had the power state (“Processor 50 then signals cache controller 60 to flush (330) a first portion of the L2 cache. … The second and last portion of the cache is then flushed (360).”, paragraph 0019, The second portion of the cache is only flushed after the new state is selected for long enough that the first portion of the cache can be flushed).
In regards to claim 12, Horrigan further teaches that the predetermined state is normal (“In the C0 power state, the processor executes.”, paragraph 0043); and
the value of the further control signal indicates that the item of data is to be retained by the second storage circuitry (“Once the transition is complete, the entire L2 cache is enabled (480).”, paragraph 0021).
In regards to claim 17, Horrigan further teaches that in response to the second storage circuitry receiving the further control signal indicating that the data is to be retained and the data being absent from the second storage circuitry, the second storage circuitry stores the data (“Once the transition is complete, the entire L2 cache is enabled (480).”, paragraph 0021; “A cache is flushed in order to make sure that the contents of the cache and a main memory are the same. … A cache controller will then 
In regards to claim 18, Horrigan further teaches that in response to the second storage circuitry receiving the further control signal indicating that the data is not to be retained (“If the L2 cache is being flushed, the size of the L2 cache is determined and flush aborts are unblocked (734).”, paragraph 0032) and the data being stored in the second storage circuitry, the data is removed from the second storage circuitry (“First, if ways 0 to 3 are enabled and not flushed (736) then ways 0 to 3 are flushed (740).”, paragraph 0032).
In regards to claim 19, Horrigan further teaches that the first storage circuitry and the second storage circuitry form a cache hierarchy (“Processor 20 uses caches 30 and 40 in conjunction with memory 50 to speed up data access. Cache 30, the L1 cache, is typically smaller and faster than cache 40, the L2 cache.”, paragraph 0012); and
the second storage circuitry is at a higher level of the cache hierarchy than the first storage circuitry (“Processor 20 uses caches 30 and 40 in conjunction with memory 50 to speed up data access. Cache 30, the L1 cache, is typically smaller and faster than cache 40, the L2 cache.”, paragraph 0012).
In regards to claim 20, Horrigan further teaches that the power state is an intended power state (“Processor 50 requests, in response to either user input, system status information, or otherwise, to enter the C3 state, also within the G0 operating state. Processor 50 selects(320) a different G0 state. In this example, the C3 state.”, paragraph 0019).

Claims 5, 7, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Horrigan et al. (US 2004/0073751) in view of Jacob et al. (Memory Systems) and Walker (US 2015/0081980).
In regards to claims 5 and 7, Horrigan further teaches that the further control signal indicates that the item of data is not to be retained by the second storage circuitry (“FIG. 3 illustrates a staged L2 cache flush in conjunction with a processor transition. … Processor 50 then signals cache controller 60 to flush (330) a first portion of the L2 cache.”, paragraph 0019).
Horrigan in view of Jacob fails to teach that the predetermined state is powerdown or cluster powerdown.
Walker teaches that the predetermined state is powerdown (“To save system power, one or more of these cores can be powered off when not being utilized. For example, a processor core may be powered down when the processing load is light.”, paragraph 0004) or cluster powerdown (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026) in order “[t]o save system power” (id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horrigan with Jacob and Walker such that the predetermined state is powerdown or cluster powerdown in order “[t]o save system power” (id.).
In regards to claim 8, Walker further teaches that when the power state of the processing circuit is the predetermined state, the control circuitry issues a still further 
the shared storage circuitry is shared by the processing circuit and the further processing circuit (Figure 6 shows how CPU2 and CPU3 both access L3 Cache 230); and
the still further control signal indicates that the item of data is to be retained by the shared storage circuitry (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 13, Horrigan further teaches that the control signal corresponds with an operation to remove the item of data from the first storage circuitry (“Then the L1 cache is flushed (540).”, paragraph 0022).
Jacob further teaches that the first storage circuitry is private to the processing circuit (“In such a case, each core has its own private cache hierarchy.”, page 246, paragraph 1).
Horrigan in view of Jacob fails to teach that the power state determination circuitry is to determine a power state of a plurality of processing circuits, including the processing circuit;
the value of the further control signal is based on the power state of the plurality of processing circuits; and
the second storage circuitry is shared by the plurality of processing circuits.
Walker teaches that the power state determination circuitry is to determine a power state of a plurality of processing circuits, including the processing circuit (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026);
the value of the further control signal is based on the power state of the plurality of processing circuits (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026); and
the second storage circuitry is shared by the plurality of processing circuits (“Each processor core 110 has its own L1 cache 210, each cluster 200 has an associated L2 cache 220, and the clusters 200 share an L3 cache 230.”, paragraph 0022)
in order to achieve low latency (paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horrigan with Jacob and Walker such that the power state determination circuitry is to determine a power state of a plurality of processing circuits, including the processing circuit;
the value of the further control signal is based on the power state of the plurality of processing circuits; and
the second storage circuitry is shared by the plurality of processing circuits
in order to achieve low latency (id
In regards to claim 14, Walker further teaches that the value of the further control signal indicates the item of data is not to be retained by the second storage circuitry when at least a predefined proportion of the plurality of processing circuits, including the processing circuit, have a power state of powerdown (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 15, Walker further teaches that the predetermined power state is cluster powerdown (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026); and
the value of the further control signal indicates the item of data is not to be retained by the second storage circuitry (“Since both processor cores 110 in CPU cluster 1 are powered down, the whole cluster may be powered down, which flushes the L2 cache 220 to the L3 cache 230, thereby relocating the saved architectural states 240, 250 as shown in FIG. 6.”, paragraph 0026).
In regards to claim 16, Horrigan further teaches the predetermined power state is normal, wait for interrupt or retention (“In the C0 power state, the processor executes.”, paragraph 0043) and 
the value of the further control signal indicates that the item of data is to be retained by the second storage circuitry (“Once the transition is complete, the entire L2 cache is enabled (480).”, paragraph 0021).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horrigan et al. (US 2004/0073751) in view of Jacob et al. (Memory Systems) and Manne et al. (US 2014/0181413).
In regards to claim 10, Horrigan further teaches that the predetermined state is wait for interrupt or retention (“Once the processor complex has been placed into the C2 power state, any interrupt (IRQ or reset) will bring the processor complex out of the C2 power state.”, paragraph 0050).
Horrigan in view of Jacob fails to teach that the value of the further control signal indicates whether or not the item of data is to be retained by the second storage circuitry in further dependence on how recently the item of data has been accessed from the second storage circuitry.  Manne teaches that the value of the further control signal indicates whether or not the item of data is to be retained by the second storage circuitry in further dependence on how recently the item of data has been accessed from the second storage circuitry (“To create different degrees of aggressiveness, if Cidle=2, then the modified data in half the ways (the least recently used ways) may be evicted.”, paragraph 0047) in order to minimize the amount of dirty data in the cache (paragraph 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horrigan with Jacob and Manne such that the value of the further control signal indicates whether or not the item of data is to be retained by the second storage circuitry in further dependence on how recently the item of data has been accessed from the second storage circuitry in order to minimize the amount of dirty data in the cache (id.).

Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. The erasure signal of Moshayedi is conditional on the power state of the processing circuitry being in a predetermined state.  All paths in figure 4 that lead to erase require that NVDIMM_PG=1.  Whenever NVDIMM_PG=0, the current state transitions to either the backup or power down state, which can only be exited by NVDIMM_PG=1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ando (US 5,931,951) teaches disabling L2 cache during sleep. Dai (US 2003/0120962) teaches flushing a cache based on suspending the system and the power state.  Day (US 2006/0031835) teaches a retained state.  Keller (US 2008/0077813) teaches flushing based on a sleep state.  Finkelstein (US 2010/0169609) teaches a C4 state with a flushed L1 cache and partially flushed L2 cache and a C6 state with a flushed L1 and L2 caches. Paver (US 2010/0185821) teaches flushing a cache based on processor power down and snoops.  Balakrishnan (US 2010/0275049) teaches turning off cache banks.  Branover (US 2011/0113202) teaches flushing a cache based on processing node state and idle threshold.  Bircher (US 2013/0159739) teaches power management of an L2 cache based on a C-state request.  Kichin (US 2014/0059371) teaches flushing a shared cache based on power states.  Wang (US 2014/0173207) teaches flushing LLC based on core power state and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        15 March 2021